UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:0-27443 BAYOU CITY EXPLORATION, INC. (Exact name of registrant as specified in its charter) NEVADA 61-1306702 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 632 Adams Street, Suite-700, Bowling Green, KY (Address of principal executive offices) (Zip Code) (800) 798-3389 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYes þNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. oYes¨No APPLICABLE ONLY TO CORPORATE ISSUERS: Shares outstanding for each class of stock as of the latest practicable date: Title or Class Shares Outstanding on August 12, 2011 Common Stock, $0.005 par value PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 BALANCE SHEETS AS OF JUNE 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010 1 STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNDAUDITED) 2 STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 3 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 13 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. (REMOVED AND RESERVED) 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 i Part I. Financial Information Item 1. Financial Statements BAYOU CITY EXPLORATION, INC. BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS: CURRENT ASSETS: Cash $ $ Accounts receivable: Trade and other (net of allowance for doubtful accounts- $-0- as of June 30, 2011 and December 31, 2010) Prepaid expenses and other TOTAL CURRENT ASSETS OIL AND GAS PROPERTIES, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Deferred liability – oil and gas partnerships - Notes payable - minority shareholders TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, $0.001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding as of June 30, 2011 and December 31, 2010 - - Common stock, $0.005 par value; 150,000,000 shares authorized; 29,003,633 shares issued and outstanding at June 30, 2011 and at December 31, 2010. Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements 1 BAYOU CITY EXPLORATION, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, OPERATING REVENUES: Oil and gas sales $ Gain on sale of oil and gas properties - - - TOTAL OPERATING REVENUES OPERATING COSTS AND EXPENSES: Lease operating expenses and production taxes Abandonment and dry hole costs - - Depreciation, depletion and amortization Marketing Costs - - General and administrative costs TOTAL OPERATING COSTS OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE): Interest expense - - - ) Miscellaneous income - NET INCOME (LOSS) BEFORE INCOME TAX ) ) ) Income Tax Provision - NET INCOME (LOSS) $ ) $ ) $ ) $ NET INCOME (LOSS) PER COMMON SHARE – BASIC AND DILUTED $ ) $ ) $ ) $ Weighted Average Common Shares Outstanding - Basic Diluted The accompanying notes are an integral part of these financial statements 2 BAYOU CITY EXPLORATION, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net (Loss) Income $ ) $ Adjustments to reconcile net income to net cash flows used in operating activities: Depreciation, depletion, and amortization Gain on sale of oil and gas properties - ) Change in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other ) ) Accounts payable - related party - ) Accounts payable and accrued liabilities ) ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of oil and gas properties ) ) Deferred liability – oil and gas partnerships - Proceeds from sale of oil and gas property - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party line of credit - ) NET CASH (USED IN) FINANCING ACTIVITIES - ) NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ The accompanying notes are an integral part of these financial statements 3 BAYOU CITY EXPLORATION, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The financial statements of Bayou City Exploration, Inc. (the “Company”) included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Although certain information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States has been omitted, the Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these financial statements be read in conjunction with the financial statements and the notes thereto included in the Form 10-K of the Company for its fiscal year ended December 31, 2010 and subsequent filings with the Securities and Exchange Commission. The financial statements included herein reflect all adjustments (consisting only of normal recurring accruals) which, in the opinion of management, are necessary to present a fair statement of the results for the interim periods. The results for interim periods are not necessarily indicative of trends or of results to be expected for a full year. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition Under the sales method, oil and gas revenue is recognized when produced and sold. Management fees are recognized under the accrual method and recorded when earned. Prospect fees charged under joint participation agreements are recorded after execution. Accounts Receivable Accounts receivable are from oil and gas sales produced and sold during the reporting period but awaiting cash payment, from expenditures paid on behalf of the limited partnerships, from expenditures on behalf of non-operators, including related parties and on oil and gas properties operated by the Company. Based upon a review of trade receivables as of June 30, 2011, a total of $0 was considered potentially uncollectible. Managed Limited Partnerships The Company sponsors limited partnerships for which it serves as the Managing General Partner. The Company normally participates for 10% of the limited partnerships as the Managing General Partner and accounts for the investment under the equity method. Revenues received and changes in the partnership investments are recorded as oil and gas revenues and net assets, respectively. Oil and Gas Properties The Company follows the successful efforts method of accounting for oil and gas producing activities. Under the successful efforts method of accounting, costs which relate directly to the discovery of oil and gas reserves are capitalized. These capitalized costs include: the costs of acquiring mineral interest in properties, costs to drill and equip exploratory wells that find proved reserves, costs to drill and equip development wells, and costs for support equipment and facilities used in oil and gas producing activities. These costs are depreciated, depleted or amortized on the unit of productions method, based on estimates of recoverable proved developed oil and gas reserves. Costs to drill exploratory wells that do not find proved reserves, geological and geophysical costs, and costs of carrying and retaining unproved properties are expensed. The costs of acquiring unproved properties are capitalized as incurred and carried until the property is reclassified as a producing oil and gas property, or considered impaired as discussed below. The Company annually assesses its unproved properties to determine whether they have been impaired. If the results of this assessment indicate impairment, a loss is recognized by providing a valuation allowance. When an unproved property is surrendered, the costs related thereto are first charged to the valuation allowance, with any additional balance expensed to operations. 4 The costs of drilling exploratory wells are capitalized as wells in progress pending determination of whether the well has proved reserves. Once a determination is made, the capitalized costs are charged to expense if no reserves are found or, otherwise reclassified as part of the costs of the Company’s wells and related equipment. In the absence of a determination as to whether the reserves that have been found can be classified as proved, the costs of drilling such an exploratory well are not carried as an asset for more than one year following completion of drilling. If, after a year has passed, the Company is unable to determine that proved reserves have been found, the well is assumed to be impaired and its costs are charged to expense. At June 30, 2011 and December31, 2010 the Company had $0 in capitalized costs pending determination. Other Dispositions Upon disposition or retirement of property and equipment other than oil and gas properties, the cost and related accumulated depreciation are removed from the accounts and the gain or loss thereon, if any, is credited or charged to expense. The Company recognizes the gain or loss on the sale of either a part of a proved oil and gas property or of an entire proved oil and gas property constituting a part of a field upon the sale or other disposition of such. The unamortized cost of the property or group of properties, a part of which was sold or otherwise disposed of, is apportioned to the interest sold and interest retained on the basis of the fair value of those interests. Impairment of Long-Lived Assets In accordance with FASB ASC 360-10-35, long lived assets, such as oil and gas properties and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset.Assets to be disposed of would be separately presented in the balance sheet and reported at the lower of the carrying amount of the fair value less costs to sell and are no longer depreciated or depleted. Stock Options Effective January1, 2006, the Company accounts for stock options in accordance with revised Statement of Financial Accounting Standards (SFAS)No.123, Share-Based Payment (SFAS 123(R) (ASC 718 and 505). Accordingly, stock compensation expense has been recognized in the statement of operations based on the grant date fair value of the options for the period ended December31, 2006 and thereafter. Under SFAS 123(R) (ASC 718 and 505), the fair value of options is estimated at the date of grant using a Black-Scholes-Merton (“Black-Scholes”) option-pricing model, which requires the input of highly subjective assumptions including the expected stock price volatility. Volatility is determined using historical stock prices over a period consistent with the expected term of the option. The Company utilizes the guidelines of Staff Accounting Bulletin No.107 (SAB 107) of the Securities and Exchange Commission relative to “plain vanilla” options in determining the expected term of option grants. SAB 107 permits the expected term of “plain vanilla” options to be calculated as the average of the option’s vesting term and contractual period. The Company has used this method in determining the expected term of all options. The Company has several awards that provide for graded vesting. The Company recognizes compensation cost for awards with graded vesting on a straight-line basis over the requisite service period for the entire award. The amount of compensation expense recognized at any date is at least equal to the portion of the grant date value of the award that is vested at that date. Concentrations of Credit Risk Arising From Cash Deposits in Excess of Insured Limits The Company maintains its cash balances in one financial institution located in Bowling Green, Kentucky. The balances are insured by the Federal Deposit Insurance Corporation for up to $250,000.At June 30, 2011, the Company’s cash balances were $1,086,604 which exceeds $250,000. Offering Related Expenses The Company expenses marketing-related offering expenses as these are incurred.Marketing expenses totaled $81,461 and $0 in the periods ended June 30, 2011 and 2010 respectively. 5 Fair Value of Financial Instruments The carrying cash value and cash equivalents, receivables, prepaids, accounts payable, notes payable and advances payable approximate their fair value. Management is of the opinion that the Company is not exposed to significant interest or credit risk arising from these financial instruments. Recently Issued Accounting Standards The Financial Accounting Standards Board (the “FASB”) established the FASB Accounting Standards Codification (“Codification”) as the source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by non-governmental entities in the preparation of financial statements issued for interim and annual periods ending after September15, 2009. The codification has changed the manner in which U.S. GAAP guidance is referenced, but did not have an impact on our financial position, results of operations or cash flows. In January2010, the FASB issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures (Topic 820) — Improving Disclosures about Fair Value Measurements.” This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Accounting Standards Codification (“ASC”) 820. ASU 2010-06 amends ASC 820 to now require: (1)a reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and (2)in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. In addition, ASU 2010-06 clarifies the requirements of existing disclosures. ASU 2010-06 became effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures became effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. Early application was permitted. The Company began complying with the additional disclosures required by this guidance upon its adoption in January2010. Also in January2010, the FASB issued Accounting Standards Update No.2010-03, “Extractive Activities—Oil and Gas—Oil and Gas Reserve Estimation and Disclosures.” This ASU amends the “Extractive Industries—Oil and Gas” Topic of the Codification to align the oil and gas reserve estimation and disclosure requirements in this Topic with the SEC’s Release No.33-8995, “Modernization of Oil and Gas Reporting Requirements (Final Rule),” discussed below. The amendments became effective for annual reporting periods ending on or after December31, 2009, and the adoption of these provisions on December31, 2009 did not have a material impact on our financial statements. On December31, 2008, the Securities and Exchange Commission (the “SEC”), issued Release No.33-8995, “Modernization of Oil and Gas Reporting Requirements (Final Rule),” which revises the disclosures required by oil and gas companies. The SEC disclosure requirements for oil and gas companies have been updated to include expanded disclosure for oil and gas activities, and certain definitions have also been changed that will impact the determination of oil and gas reserve quantities. The provisions of this final rule are effective for registration statements filed on or after January1, 2010, and for annual reports for fiscal years ending on or after December31, 2009. In August2009, the FASB issued ASU No.2009-05, “Fair Value Measurements and Disclosures (Topic 820) — Measuring Liabilities at Fair Value,” related to fair value measurement of liabilities. This update provides clarification that in circumstances in which a quoted price in an active market for an identical liability is not available, a reporting entity is required to measure fair value using one or more valuation techniques. This guidance is effective for the first reporting period beginning after issuance. In June2009, the FASB issued guidance under ASC 105, “Generally Accepted Accounting Principles.” This guidance established a new hierarchy of GAAP sources for non-governmental entities under the FASB Accounting Standards Codification. The Codification is the sole source for authoritative U.S. GAAP and supersedes all accounting standards in U.S. GAAP, except for those issued by the SEC. The guidance was effective for financial statements issued for reporting periods ending after September15, 2009. The adoption had no impact on the Company’s financial position, cash flows or results of operations. In May2009, the FASB issued guidance under ASC 855 “Subsequent Events,” which sets forth: (1)the period after the balance sheet date during which management of reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (2)the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements and (3)the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The guidance was effective on a prospective basis for interim or annual financial periods ending after June15, 2009. In April2009, the FASB updated its guidance under ASC 820, “Fair Value Measurements and Disclosures,” related to estimating fair value when the volume and level of activity for an asset or liability have significantly decreased and identifying circumstances that indicate a transaction is not orderly. The guidance was effective for interim and annual reporting periods ending after June15, 2009, with early adoption permitted for periods ending after March15, 2009. The adoption of this guidance did not have any impact on the Company’s results of operations. 6 Also in April2009, the FASB updated its guidance under ASC 825, “Financial Instruments,” which requires disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. This guidance also requires those disclosures in summarized financial information at interim reporting periods. The guidance was effective for interim reporting periods ending after June15, 2009, with early adoption permitted for periods ending after March15, 2009. The FASB updated its guidance under ASC 805, “Business Combinations,” in April2009, which addresses application issues on initial recognition and measurement, subsequent measurement and accounting, and disclosure of assets and liabilities arising from contingencies in a business combination. This guidance was effective for business combinations occurring on or after the beginning of the first annual period on or after December15, 2008. In June2008, the FASB updated its guidance under ASC 260, “Earnings Per Share.” This guidance clarified that all unvested share-based payment awards with a right to receive non-forfeitable dividends are participating securities and provides guidance on how to allocate earnings to participating securities and compute basic earnings per share using the two-class method. This guidance was effective for fiscal years beginning after December15, 2008. The Company adopted this guidance on January1, 2009. The adoption did not have a material impact on the Company’s earnings per share calculations. In March2008, the FASB issued guidance under ASC 815, “Derivatives and Hedging,” which changed the disclosure requirements for derivative instruments and hedging activities. Entities are required to provide enhanced disclosures about how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accounted for, and how derivative instruments and related items affect an entity’s financial position, operations and cash flows. This guidance was effective as of the beginning of an entity’s fiscal year that begins after November15, 2008. The Company adopted this guidance on January1, 2009. 3. SALE OF PROPERTY In late December 2009, the Company accepted an offer to purchase its 8.073375% royalty interest in the Sein #1 well for a total price of $1,000,000, which took place in two separate transactions, the first on January 1, 2010 and the second on March 1, 2010.The offer to purchase the royalty interest was made by five entities, all of which have a material relationship with the Company’s former President and CEO, Robert D. Burr.Blue Ridge Group, Inc. is the Managing General Partner of the 2009 Production and Drilling Program, L.P., which purchased 1.9943981198% of the aforementioned royalty interest on January 1, 2010 for $247,034.Blue Ridge Group is also the Managing General Partner of the 2009/2010 Production and Drilling Program L.P., which purchased 1.1695494694% of the aforementioned royalty interest on March 1, 2010 for $144,865.Argyle Energy, Inc. is the Managing General Partner of the Argyle Energy 2009-VI Year End Production Program, L.P., which purchased .5494981226% of the aforementioned royalty interest on January 1, 2010 for $68,063.Argyle Energy, Inc. is also the Managing General Partner of the Argyle Energy 2009/2010-VI Year End Production Program, L.P., which purchased .5341506368% of the aforementioned royalty interest on March 01, 2010 for $66,162. Lastly, Burrite, Inc. purchased 3.8257786515% of the aforementioned royalty interest on March 1, 2010 for $473,876.At the time of the transactions, Mr. Burr was the President of Blue Ridge Group, Inc., Argyle Energy, Inc., and Burrite, Inc.In light of the material relationship between the buyers and the Company, the Board of Directors required a third party appraisal of the royalty interest as a condition precedent to acceptance of the offer.The appraisal was received on December 10, 2009 providing an opinion of value equal to $1,000,000.Accordingly, the Board of Directions voted to accept the above referenced offer and proceed to closing.All transactions were in cash and disclosed on two separate Form 8-K’s that were filed on January 12, 2010 and March 10, 2010. 4. CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS As of June 30, 2011, there are 29,003,633 shares of common stock issued and outstanding.There are currently no shareholders who own a five percent or greater ownership of outstanding stock. 7 Payables and Notes Payable to Related Parties As of June 30, 2011 and December 31, 2010, the Company had the following debts and obligations to related parties: June 30, 2011 December 31, 2010 Note Payable to minority shareholders $ $ Total Payables and Notes Payable to Related Parties $ $ During the 4th quarter 2007, Peter Chen, a minority shareholder loaned the Company $100,000 to finance the Company’s operations. The Company executed a written promissory note on October4, 2007; the note is due on demand and bears an interest rate of 0%. Formation of Investment Partnerships During the six months ended June 30, 2011, the Company sponsored five limited partnerships formed for the purpose of oil and gas exploration and drilling.The Company serves as the managing general partner of each of the partnerships for which it receives turnkey fees for drilling the wells and, if applicable, completing the wells (the “Turnkey Fees”). The 2011 Bayou City Two Well Drilling Program, L.P, (the “2011 Drilling Program”) was formedin Kentucky on January10, 2011and planned to acquire up to a 2.125% working interest in the two oil and gas wells known as the Miller Prospect Well and the Squeeze Box Prospect Well in Colorado County, Texas.To date, the Company has acquired a 1.78% working interest.The Company paid for and holds a 10% interest in this partnership and receives management fees equal to the excess, if any, of the Turnkey Fees over the total cost to the Company of drilling and if applicable, completing the partnership wells.At June 30, 2011, the Company had received $332,717 in Turnkey Fees associated with the 2011 Drilling Program.To date, the Company has not realized a profit from the Turnkey Fees received. The 2011-B Bayou City Two Well Drilling Program, L.P, (the “2011-B Drilling Program”) was formed in Kentucky on March 4, 2011 to acquire a 5% working interest in two oil wells, the Friesian Prospect, located in Colorado County, Texas and the Little Chenier Well, located in Cameron Parish, Louisiana.The Company paid for and holds a 10% interest in this partnership and receives management fees equal to the excess, if any, of the Turnkey Fees over the total cost to the Company of drilling and if applicable, completing the partnership wells.At June 30 2011, the Company had received $685,000 in Turnkey Fees associated with the 2011-B Drilling Program.To date, the Company has not realized a profit from the Turnkey Fees received. The 2011 Bayou City Drilling & Production Program, L.P., (the “Drilling and Production Program”) was formed on March 18, 2011 to acquire up to a 2.875% working interest in the same two wells as the 2011 and 2011-B Drilling Programs.The Company paid for and holds a 10% interest in this partnership and receives management fees equal to the excess, if any, of the Turnkey Fees over the total cost to the Company of drilling and if applicable, completing the partnership wells.At June 30, 2011, the Company had received $486,125 in Turnkey Fees associated with the Drilling and Production Program. To date, the Company has not realized a profit from the Turnkey Fees received. The 2011-C Bayou City Offset Drilling Program, L.P., (the “2011-C Drilling Program) was formed in Kentucky on April 12, 2011 to acquire up to a 5% working interest in the Glasscock Ranch Prospect Well, or Kleimann #1 Well, located in Colorado County, Texas.To date, the Company has acquired a 2.625% working interest.The Company paid for and holds a 10% interest in this partnership and receives management fees equal to the excess, if any, of the Turnkey Fees over the total cost to the Company of drilling and if applicable, completing the partnership wells.At June 30, 2011, the Company had received $157,500 in Turnkey Fees associated with the 2011-C Drilling Program.To date, the Company has not realized a profit from the Turnkey Fees received. The 2011-D Bayou City Two Well Drilling Program, L.P., (the “2011-D Drilling Program) was formed in Kentucky on May10, 2011 to acquire up to a 5% working interest in the Prairie Bell West Prospect Well and the Prairie Bell East Prospect Well located in Colorado County, Texas.To date, the Company has acquired a 1.642872% working interest in the wells.The Company paid for and holds a 10% interest in this partnership and receives management fees equal to the excess, if any, of the Turnkey Fees over the total cost to the Company of drilling and if applicable, completing the partnership wells.At June 30, 2011, the Company had received $205,359 in Turnkey Fees associated with the 2011-D Drilling Program.To date, the Company has not realized a profit from the Turnkey Fees received. 8 5. OIL AND GAS PROPERTIES Oil and Gas properties, stated at cost, consisted of the following: June 30, 2010 December 31, 2010 Proved oil and gas properties $ $ Investment in partnerships - Total oil and gas properties Less accumulated depletion and amortization ) ) Less impairment - - Net oil and gas properties $ $ The Company serves as managing partner of five limited partnerships, which hold interests in oil and gas properties.In addition, the Company holds working interest in four oil and gas wells that are held outside of the limited partnerships it manages.The Company’s 1.67% carried working interest in the Squeeze Box Prospect Well, which is carried by the Drilling and Production Program, will revert back to Victor P. Smith Oil Company once the Company receives approximately $68,000 in revenue. A more detailed description of these properties can be found in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 6. COMMITMENTS AND CONTINGENCIES Commitments As of June 30, 2011,neither the Company nor any of its properties is subject to any material pending legal proceedings. Contingencies As the managing general partner of the Company’s investment partnerships, the Company’s operations are subject to environmental protection regulations established by federal, state, and local agencies that may necessitate significant capital outlays that, in turn, would materially affect the financial position and business operations of the Company. These regulations, enacted to protect against waste, conserve natural resources and prevent pollution, could necessitate spending funds on environmental protection measures, rather than on drilling operations.Because these laws and regulations change frequently and are becoming increasingly more stringent, the costs to the Company of compliance with existing and future environmental regulations and the overall impact on the Company’s operations or financial condition cannot be predicted, but are likely to increase. Furthermore, if any penalties or prohibitions were imposed on the Company for violating such regulations, the Company’s operations could be adversely affected. 7. STOCKHOLDERS’ EQUITY Authorization to Issue Shares — Preferred and Common The Company is authorized to issue two classes of stock that are designated as common and preferred stock. As of June 30, 2011, the Company was authorized to issue 155,000,000 shares of stock, 150,000,000 being designated as common stock of which 29,003,633 were outstanding, and 5,000,000 shares designated as preferred stock, of which 0 shares were outstanding. Stock Options During the six months ended June 30, 2011, the Company did not issue any options to purchase shares of the Company’s common stock, and no outstanding options were exercised during this period. 8. SUBSEQUENT EVENTS We have evaluated events and transactions since the balance sheet date of June 30, 2011. The Company has received an additional $406,200 raised for the 2011-D Bayou City Two Well Drilling Program, which increased the Company’s deferred liability as of August 12, 2011 to $1,488,660. 9 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We urge you to read the following discussion in conjunction with management’s discussion and analysis of financial condition and results of operations contained in our Annual Report on Form 10-K for the year ended December 31, 2010 as well as with our condensed consolidated financial statements and the notes thereto included elsewhere herein. Caution Regarding Forward-Looking Statements Our prospects are subject to uncertainties and risks. In this Quarterly Report on Form 10-Q, we make forward-looking statements in this Item 2 and elsewhere that also involve substantial uncertainties and risks. These forward-looking statements are based upon our current expectations, estimates and projections about our business and our industry, and reflect our beliefs and assumptions based upon information available to us at the date of this report. In some cases, you can identify these statements by words such as “if,” “may,” “might,” “will, “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue,” and other similar terms. These forward-looking statements include, among other things, projections of our future financial performance and our anticipated growth, descriptions of our strategies, and other objectives, expectations and intentions, the trends we anticipate in our business and the markets in which we operate, and the competitive nature and anticipated growth of those markets. We caution readers that forward-looking statements are predictions based on our current expectations about future events. These forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Our actual results, performance or achievements could differ materially from those expressed or implied by the forward-looking statements as a result of a number of factors, including but not limited to the risks and uncertainties discussed in our other filings with the SEC or changes in costs associated with our operations. We undertake no obligation to revise or update any forward-looking statement for any reason. Overview Bayou City Exploration, Inc., (the “Company”), a Nevada corporation, was organized in November 1994, as Gem Source, Incorporated (“Gem Source”), and subsequently changed the name to Blue Ridge Energy, Inc. in May1996. In September2005, the Company changed its name to Bayou City Exploration, Inc. The Company’s corporate headquarters are located at 632 Adams Street, Suite700, Bowling Green, Kentucky 42101. The Company is engaged in the oil and gas business primarily in the gulf coast of Texas, East Texas, South Texas, and Louisiana.During 2010, the Company changed its core business strategy.The Company’s primary business objective now focuses on the management of partnerships that are created to explore and develop oil and gas reserves.Pursuant to this new business plan, the Company will manage partnerships that purchase interests in exploratory wells as well as interests in producing oil and gas properties with undrilled reserves.This growth strategy is based on selling partnership interests to third party investors who will essentially assume the costs associated with the drilling of wells in exchange for interests in a partnership that holds working interest in the wells they finance.The Company acts as the Managing General Partner for these partnerships and maintains a partnership interest or a working interest position outside of the partnership in each program for which we pay our proportionate share of the actual cost of drilling, testing, and completing the project well(s) and subsequent operating expenses to the extent that we retain a portion of the working interest.The Company believes this strategy will reduce of financial risk for the Company in drilling new wells, while still receiving income from present production in addition to income from any new successful new drilling. When the Company undertakes a drilling project, a calculation is made to estimate the costs associated with drilling the well(s).The Company then forms and sells units in a partnership that will acquire working interest in the well(s) and undertake drilling operations. The Company typically enters into turnkey contracts with the partnerships it manages, pursuant to which we agree to undertake the drilling and completion of the partnerships’ well(s), for a fixed price, to a specific formation or depth.As such, each partnership essentially prepays a fixed amount for the drilling and completion of a specified number of wells that the Company records as revenue. As of June 30, 2011, the Company had total assets of $1,202,220, total liabilities of $1,293,756 and stockholders’ equity (deficit) of ($91,536). The Company had a net loss of $451,630 for the six months ended June 30, 2011 compared to a net income of $930,471 during the six months ended June 30, 2010. The net loss per common share was ($0.02) per share during the six months ended June 30, 2011 as compared to net income per common share of $0.03 during the same period in 2010. All per share data in this report has been adjusted to give effect to applicable stock issues and conversions. All of the Company’s periodic report filings with the SEC pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934, as amended, are available through the SEC web site located at www.sec.gov, including our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports. The Company will also make available to any stockholder, without charge, copies of its Annual Report on Form 10-K as filed with the SEC and a copy of its Code of Ethics. For copies of this, or any other filings, please contact: Stephen C. Larkin at Bayou City Exploration, Inc., 632 Adams Street — Suite 700, Bowling Green, KY 42101 or call (800) 798-3389. 10 Description of Properties The following are the primary properties held by the Company as of June 30, 2011: Key Developed Properties Chapman No. 75-1:The Company owns an 8% working interest in 1 natural gas well located in Nueces County, Texas, which began production in October 2009.The well produces approximately 271 Mcf (thousand cubic feet) per day. Garcitas #1:The Company owns a 9.5% working interest in 1 oil well located in Jackson & Victoria County, Texas.The well began production in March 2010 and produces approximately 19 Bbls (barrels) per day. Rooke B-1:The Company owns a 9.5% working interest in 1 oil and gas well located in Refugio County, Texas, which began production in February 2010.The well produces approximately 29 Mcf and 18 Bbls per day. Rooke #2:The Company owns a 9.5% working interest in 1 oil well located in Refugio County, Texas, which began production in May 2010.The well produces approximately 18 Bbls per day. Critical Accounting Policies Since the Company filed its Annual Report on Form 10-K for the fiscal year ended December 31, 2010, there have been no changes to the Company’s Critical Accounting Policies. Results of Operations Comparison of Three Month Periods Ended June 30, 2011 and June 30, 2010 The Company had a net loss of $253,398 for the three months ended June 30, 2011 compared to net loss of $57,799 for the same period in 2010. The loss per common share was ($0.01) per share during the second quarter of 2011 compared to income per common share of ($0.00) per share during the second quarter of 2010.The increase in net loss in the second quarter of 2011 was a result of an $184,711 increase in operating costs and expenses from the second quarter of 2010 to the second quarter of 2011, including a $71,193 increase in marketing costs, a $79,623 increase in general and administrative costs, and a $12,964 increase in depreciation, depletion and amortization expense, slightly offset by a $1,678 decrease in lease operating expenses and production taxes. Operating Revenues Operating revenues from oil and gas sales were $35,887 during the three months ended June 30, 2011 as compared to $40,573 during the three months ended June 30, 2010.The decrease was a result of a decline in production from the wells in which the Company currently holds interest. Direct Operating Costs Direct operating costs are reflected as lease operating expenses and production taxes on the Company’s statement of operations and were $8,876 for the three months ended June 30, 2011 as compared to $10,554 during the three months ended June 30, 2010.These costs decreased $1,678 during the period because the Company owned interests in five oil and gas wells that were in full operation during the second quarter of 2011, whereas during a majority of the same period in 2010, the Company only heldinterest in four operating wells. Other Operating Expenses The Company’s general and administrative expenses increased to $161,458 for the second quarter 2011 as compared to $81,835 for the second quarter of 2010. This increase is primarily due to the significant increase in salaries paid to the President and Chief Executive Officer, which occurred in the third quarter of 2010.In addition, the Company incurred $71,193 in marketing costs during the second quarter of 2011, while there were no marketing costs for the second quarter of 2010, and depreciation, depletion and amortization costs increased $12,964 during the three months ended June 30, 2011, to $25,149 from $12,185 for the same period in 2010.This increase is attributable to the third party reserve report analysis conducted for the year ending December 31, 2010 that showed evidence that the reserves for the existing wells were significantly less than previously reported by the well’s operator in prior years. 11 Other Income (Expenses) Net other income for the three months ended June 30, 2011 was $0 as compared to $6,202 for the same period in 2010.Income reported in 2010 was attributable to sale of equipment utilized on wells that stopped producing. Income Tax Provision Consistent with the prior period, the Company did not record a provision for income taxes due to the sufficient net operating loss carry forwards available via the federal income tax carry forward provisions. A valuation allowance continues to be recorded due to the uncertainty regarding the Company’s ability to utilize the deferred tax assets. Comparison of the Six Month Periods Ended June 30, 2011 and June 30, 2010 The Company had a net loss of $451,630 for the six months ended June 30, 2011 compared to net income of $930,471 for the same period in 2010. The loss per common share was ($0.02) per share during the first two quarters of 2011 compared to income per common share of $0.03 during the second quarter of 2010.The net loss in the second quarter of 2011 was a result of an $319,412 increase in operating costs and expenses from the first half of 2010 to the first half of 2011, including a $104,327 increase in marketing costs, a $155,839 increase in general and administrative costs, and a $36,820 increase in depreciation, depletion and amortization expense, slightly offset by a $273 decrease in lease operating expenses and production taxes. Operating Revenues Operating revenues from oil and gas sales were $74,042 during the six months ended June 30, 2011 as compared to $127,986 during the six months ended June 30, 2010.Production from the wells in which the Company currently holds decreased considerably from the 2010 six month period as a result of depletion and the loss of a producing well. Direct Operating Costs Direct operating costs are reflected as lease operating expenses and production taxes on the Company’s statement of operations. Such costs remained consistent during the six month periods ended June 30, 2010 and 2011. Other Operating Expenses The Company’s general and administrative expenses increased to $322,085 for the first six months of 2011 as compared to $166,246 for 2010. This increase is primarily due to the significant increase in salaries paid to the President and Chief Executive Officer, which occurred in the third quarter of 2010.In addition, the Company incurred $104,327 in marketing costs during the second quarter of 2011, while there were no marketing costs for the second quarter of 2010, and depreciation, depletion and amortization costs increased $36,820 during the six months ended June 30, 2011, to $55,584 from $18,764 for the same period in 2010.This increase is attributable to the third party reserve report analysis conducted for the year ending December 31, 2010 that showed evidence that the reserves for the existing wells were significantly less than previously reported by the well’s operator in prior years. Other Income (Expenses) Net other income for the six months ended June 30, 2011 was $200 as compared to $12,496 for the same period in 2010.The income recorded in 2010 was attributable to sale of equipment from wells that ceased production by the Company in 2010. Income Tax Provision Consistent with the prior period, the Company did not record a provision for income taxes due to the sufficient net operating loss carry forwards available via the federal income tax carry forward provisions. A valuation allowance continues to be recorded due to the uncertainty regarding the Company’s ability to utilize the deferred tax assets. Liquidity and Capital Resources The Company’s cash balance as of June 30, 2011 was $903,572.At that time, there were accounts receivable of $22,648, and prepaid expenses $30,520, which included $5,520 for a deposit on an office lease and $25,000 for a deposit on a business-related conference.Cash on hand at June 30, 2011, was primarily from the $1,682,460 in turnkey fees received from the investment partnerships the Company manages, offset by costs associated with the purchase of oil and gas properties. Current liabilities as of June 30, 2011 totaled $1,293,756 including $1,082,460 in deferred liability, which is the Turnkey Fees less prepaid expenses for the Company’s investment partnerships, $26,390 in accounts payable and accrued liabilities and an aggregate $184,906 in accounts payable and notes payable to related parties. 12 Net cash used in operating activities during the six months ended June 30, 2011 was $484,378. This was primarily the result of a $451,630 net loss from the second quarter of 2011.This net loss is primarily a result of the Company’s inability to record turnkey fees to income because the outcome of the wells in the managed limited partnerships are still unknown.In addition, accounts payable and accrued liabilities were paid down by $60,802 during the period. Net cash provided by investing activities was $896,242 during the six months ended June 30, 2011, which was a result of turnkey fees the Company received from its investment partnerships. The Company’s primary source of cash during the first six months of 2011 was from turnkey fees attributable to its investment partnerships and production from the Company’s four producing wells.The total production capability of the four currently producing wells and their cash flows is known, and diminishing.Revenues from currently producing wells will not be sufficient to sustain the Company’s operations on a going forward basis.However, the Company believes its cash balance is sufficient to fund its operations for the next six months and it plans to continue to manage investment partnerships to continue to fund its operations. Off Balance Sheet Arrangements We do not have any off balance sheet arrangements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is a “smaller reporting company” as defined by Rule 12b-2 of the Exchange Act, and as such, is not required to provide the information required under this Item. ITEM 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company’s principal executive officer and principal financial officer, conducted an evaluation with the participation of our management of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act) as of June 30, 2011, pursuant to Exchange Act Rule 13a-15. Such disclosure controls and procedures are designed to ensure that information required to be disclosed by the Company is accumulated and communicated to the appropriate management on a basis that permits timely decisions regarding disclosure. Based upon that evaluation, our principal executive officer, our principal financial officer and our management concluded that the Company's disclosure controls and procedures as of June 30, 2011 were effective to provide reasonable assurance that information required to be disclosed in the Company’s periodic filings under the Exchange Act is accumulated and communicated to our management to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting There were no changes in our internal controls over financial reporting during our second quarter ended June 30, 2011 that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. Limitations on the Effectiveness of Controls Our disclosure controls and procedures provide our principal executive officer and principal financial officer with reasonable assurances that our disclosure controls and procedures will achieve their objectives. However, our management does not expect that our disclosure controls and procedures or our internal control over financial reporting can or will prevent all human error. A control system, no matter how well designed and implemented, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Furthermore, the design of a control system must reflect the fact that there are internal resource constraints, and the benefit of controls must be weighed relative to their corresponding costs. Because of the limitations in all control systems, no evaluation of controls can provide complete assurance that all control issues and instances of error, if any, within our company are detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur due to human error or mistake. Additionally, controls, no matter how well designed, could be circumvented by the individual acts of specific persons within the organization. The design of any system of controls is also based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated objectives under all potential future conditions. 13 PART II OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS None. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4.(REMOVED AND RESERVED) ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS The following exhibits are filed with this Quarterly Report on Form10-Q. Exhibit Description Certification of Principal Executive Officer of Periodic Report pursuant to Rule 13a-14a/Rule 14d-14(a). Certification of Principal Financial Officer of Periodic Report pursuant to Rule 13a-14a/Rule 14d-14(a). Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350. Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350. 101.INS XBRL Instance Document 101.SCH XBRL Schema Document 101.CAL XBRL Calculation Linkbase Document 101.DEF XBRLDefinition Linkbase Document 101.LAB XBRLLabel Linkbase Document 101.PRE XBRL Presentation Linkbase Document 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 12, 2011 BAYOU CITY EXPLORATION, INC. /s/ Charles T. Bukowski Charles T. Bukowski Chief Executive Officer andPresident (Principal Executive Officer and Authorized Signatory) Date: August 12, 2011 /s/ Stephen C. Larkin Stephen C. Larkin Chief Financial Officer (Principal Financial andAccounting Officer) 15
